Exhibit 99.1 Seabridge Gold Inc. News Release Trading Symbols: TSX-V: SEA For Immediate Release AMEX: SA March 10, 2008 Economic Assessment Completed for Seabridge Gold’s Courageous Lake Project Base Case Estimates 1l.6Year Mine Life with Average Annual Gold Production at 500,000 Ounces, Average Cash Operating Cost at US$435 per Ounce, and Initial Capital Costs of US$848 Million Toronto, Canada… Seabridge Gold announced today the results of the new Preliminary Assessment (“PA”) for its Courageous Lake project located in the Northwest Territories. The 2008 PA confirms that the FAT deposit represents an excellent economic opportunity in the current environment. Capital and operating costs have increased significantly from the 2005 PA, as expected, but these increases are more than offset by a larger resource, extended mine life and higher gold price assumptions contained in the 2008 PA, resulting in a substantial improvement in projected economic value for the deposit. The 2008 PA was prepared by leading consultants, all of whom are independent of Seabridge and are Qualified Persons under National Instrument 43-101. The infrastructure evaluation and the PA was coordinated by T.J. Smolik of TJS Mining Met Services, Inc. Other consultants with their responsibilities include the following: · Wardrop Mining and Minerals under the direction of Ken Deter who worked for Wardrop when the Process was definedand Frank Grills (Process Capital Costs) · Snowden Mining Industry Consultants under the direction of Dick Matthews (Mining Plans, Mine Capital, Mine Operating Costs, and Financial Analysis) · W.N. Brazier Associates Inc. under the direction of W.N. Brazier (Electrical Power Supply including Capital Costs and Minesite Unit Energy Cost). · EBA Engineering Consultants Ltd under the direction of Eric Fier (Environment, Geotechnical and Tailings) · Resource Modeling Inc under the direction of Michael Lechner(Mineral Resources) The independent consultants have continued with earlier conclusions that an open-pit mining operation, with on-site processing, is the most suitable development scenario. A base case scenario was developed for the project incorporating a 25,000 tonne per day operation (9.125 million tonne per year throughput) resulting in a projected 11.6 year operation with average annual production of 500,500 ounces of gold at a life of mine average cash operating cost of US$435 per ounce recovered. The base case scenario utilized measured, indicated and inferred resources in the mine plan. Initial capital costs for the project are estimated at US$848 million, including a contingency of US$111 million. The total cost of gold production (including cash operating costs and total capital costs over the life of the mine) is estimated at US$590 per ounce. At a gold price of US$690 per ounce, the base case cumulative pre-tax net cash flow over the life of the project is estimated at US$ 500 million. At a gold price of US$800 per ounce, the cumulative pre-tax net cash flow over the life of the project is estimated at US$ 1.13 billion. Seabridge notes that the PA incorporates inferred mineral resources. They are considered too geologically speculative to have the economic considerations applied to them that would enable them to be categorized 106 Front
